Bullard, J,

delivered the opinion of the court.
The appellant having made opposition, as a third possessor, to the order of seizure and sale, on the ground that the plaintiff had not pursued the forms required in cases where the property mortgaged had passed into the hands of third persons, and, having obtained an injunction to stay further proceedings, a rule was taken on him to show cause why the injunction should not be dissolved and the opposition overruled, on the ground that this pretended title to the property had never been recorded in the office of the Register of Conveyances. The rule was made absolute, and the injunction having been dissolved with damages and costs, the plaintiff appealed.
Where an act of sale of mortgaged property is not recorded in the office of the Register of Conveyances, the original vendor has the right to act and to proceed against the mortgaged property in the hands of the third possessor, as if it was still the property of the mortgagor.
A certificate of the Register of Conveyances shows that the sale from Rillieux to De Valetti, of lots in the suburb Marigny, had not been recorded in his office. The act of the legislature of 1827, creating that office declares, that conveyanees not registered therein shall have no effect against third persons. Until such recording, the mortgagee had a right to act as if the lots were still the property of the mort- ® r r J gagor.
To that it is answered that the lots appear, by a copy of the act in evidence, to be situated in the new faubourg Marigny, and not in faubourg Marigny, and consequently the certificate of the register is insufficient and inapplicable. If the certificate left it doubtful, the party claiming the benefit of his conveyance might have shown that his title had in fact been registered. This he has not chosen to do, and we must take the certificate as applying to any faubourg Marigny, if there be more than one, of which we are not judicially informed.
The judgment below, is, therefore, affirmed with costs.